DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 5/31/2022. As directed by the amendment: claims 2, 5-12, and 15-17 have been amended; claims 1, 4, and 13-14 have been cancelled; and no claims have been added. Thus, claims 2, 5-12, and 15-17 are presently pending in this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5-8, 11-12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US Publication 2008/0208138 A1) in view of Lin (US Publication 2014/0221872 A1). Refer to figures below when “Image 1” or “Image 2” mentioned.Image 1:

    PNG
    media_image1.png
    436
    499
    media_image1.png
    Greyscale

Image 2:

    PNG
    media_image2.png
    387
    393
    media_image2.png
    Greyscale

Regarding claim 16, Lim discloses a safety needle assembly (Fig. 1) for use with a syringe (21/49), the safety needle assembly comprising a needle (38) and a safety clip (57), the needle having a tip at one end (40) thereof, the safety clip comprising: 	
(a) an attachment collar (58) comprising a tubular body portion (Image 1) having opposed ends (Image 1) and a central aperture (Image 1) having a main axis extending therethrough between the ends (Fig. 1), the needle being operatively connected to the tubular body portion of the attachment collar in an operative configuration (Fig. 3), the 5215,979attachment collar further including a collar wall portion (Image 2) surrounding the tubular body portion (Fig. 1) and extending laterally away therefrom with respect to the main axis (Fig. 1) and comprising spaced apart first and second ends (Image 2) and spaced apart first and second sides (Image 2) extending between the ends (Fig. 1), the collar wall portion further including outwardly projecting sections (Image 2) at junction regions between the second end and the first and second sides (Fig. 1); 
(b) an elongate sheath (61) having opposed spaced apart first and second ends (Image 1), an end wall (Image 1) at the first end (Fig. 1) and a longitudinal channel (63) in one side (Image 1) of the elongate sheath (Fig. 2), the longitudinal channel extending in a direction from said first end of the elongate sheath to the second end of the elongate sheath (Fig. 2), the longitudinal channel comprising spaced apart sides (62) and an open top (Image 1) at said one side of the elongate sheath (Fig. 2), the end wall extending laterally away from each side of the longitudinal channel (Fig. 2); 
 (c) a hinge (81) operatively connecting the first end of the attachment collar to said first end of the elongate sheath so that, in use, it provides for relative hinged pivotal movement of the attachment collar and the elongate sheath from a first position in which the needle is exposed for use (Figs. 4-5), and a second position in which at least part of the needle including the tip is sheathed within the longitudinal channel (Figs. 10-11); 
(d) the attachment collar further including two spaced apart locking members (Image 2); and 
(e) the elongate sheath further including two spaced apart locking projections  (71) which extend from the end wall of the elongate sheath at said first end thereof (Fig. 2) and terminate at a free end (Image 1), the locking projections extending in a direction parallel to the longitudinal channel (Fig. 2), each locking projection being arranged to cooperate with the ledge (Figs. 10-11).  
Lim is silent regarding
(d) the attachment collar further including two spaced apart locking apertures each being disposed within and extending through a respective one of the outwardly projecting sections, each locking aperture having retaining members therein, the retaining members within each locking aperture being sized so as to provide an opening in the locking apertures surrounded by the retaining members; and 
(e) the elongate sheath further including two spaced apart mushroom shaped locking projections which extend from the end wall of the elongate sheath at said first end thereof and terminate at a free end, the mushroom shaped locking projections extending in a direction parallel to the longitudinal channel, each mushroom shaped locking projection being arranged to cooperate with an associated and respective one of the two locking apertures, each mushroom shaped locking projection including a ramped section at the free end and a recessed section, the ramped section being sized and shaped so that during movement from the first position to the second position, the ramped section can be inserted or forced through the opening beyond the retaining members, such that the mushroom shaped locking projections are locked within the 6215,979 locking apertures and the ramped section is inhibited from withdrawal from the locking apertures by the retaining members.  
6215,979 locking apertures and the ramped section is inhibited from withdrawal from the locking apertures by the retaining members.  
In analogous prior art, Lin teaches a safety clip (12, 2, 6, Fig. 6), the safety clip comprising:
(a) an attachment collar (12, 2); 
(b) an elongate sheath (6);
(c) a hinge (4);
(d) the attachment collar further including a locking aperture (52), the locking aperture having retaining members (53) therein, the retaining members within the locking aperture being sized so as to provide an opening (50) in the locking aperture surrounded by the retaining members (Fig. 6); and
(e) the elongate sheath further including a mushroom shaped locking projection (51) that terminates at a free end (End of 55) the locking projection extending in a direction parallel to the longitudinal channel (Fig. 6), the mushroom shaped projection being arranged to cooperate with an associated and respective locking aperture (Paragraph [0076]), the mushroom shaped locking projection including a ramped section (55) at the free end (Fig. 6) and a recessed section (56), the ramped section being sized and shaped so that during movement from the first position to the second position, the ramped section can be inserted or forced through the opening beyond the retaining members, such that the projection is locked within the locking aperture and the ramped section is inhibited from withdrawal from the locking aperture by the retaining members (Paragraph [0076]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the two spaced apart locking members and the two spaced apart locking projections of Lim to incorporate the teachings of Lin to incorporate the two spaced apart locking members being apertures, each aperture having retaining members therein, the retaining members within each locking aperture are sized so as to provide an opening in the locking apertures surrounded by the retaining members, the two spaced apart locking projections being mushroom shaped, and the mushroom shaped locking projection including a ramped section at the free end and a recessed section since such a modification is the result of a simple substitution of one known element (Spaced apart locking members and projections of Lim) for another (51, 52, 53 of Lin) to obtain predictable results (Permanent locking mechanism to prevent needlestick). The modification of Lim in view of Lin would teach two spaced apart locking apertures (Two locking members of Lim modified to be apertures from Lin) each being disposed within and extending through a respective one of the outwardly projecting sections (The apertures of Lin would be disposed within and extending through a respective one of the outwardly projecting sections of Lim). The modification of Lim in view of Lin would further teach each mushroom shaped projection (Two projections from Lim modified to be mushroom shaped from Lin) being arranged to cooperate with an associated and respective locking aperture (Two locking members of Lim modified to be apertures from Lin, cooperation taught by both), the ramped section being sized and shaped so that during movement from the first position to the second position, the ramped section can be inserted or forced through the opening beyond the retaining members, such that the projection is locked within the aperture and the ramped section is inhibited from withdrawal from the locking aperture by the retaining members (As taught by Lin in Paragraph [0076]).
Regarding claim 2, Lim in view of Lin disclose the safety needle assembly of claim 16, wherein each said locking aperture includes three retaining members (53, Lin).  
Regarding claim 5, Lim in view of Lin disclose the safety needle assembly of claim 16, wherein the elongate sheath comprises retaining tab (69, Lim) for further retaining the needle in the second position (Paragraph [0039], Lim).  
Lim in view of Lin are silent regarding
the elongate sheath comprises retaining tabs.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the elongate sheath of Lim to incorporate more than one retaining tab since it has been held that mere duplication of essential working parts of a vice involves only routine skill in the art In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 6, Lim in view of Lin disclose the safety needle assembly of claim 5, wherein the retaining tabs project inwardly from at least one side of the longitudinal channel (Fig. 8, Lim), the retaining tabs being temporarily displaced to allow the needle to be received within the longitudinal channel when the elongate sheath is being pivoted to the second position (Paragraph [0039], Lim).  
Regarding claim 7, Lim in view of Lin disclose the safety needle assembly of claim 6, wherein the retaining tabs project at an angle such as to prevent the needle being dislodged from the elongate sheath (Fig. 8, Lim).  
Regarding claim 8, Lim in view of Lin disclose the safety needle assembly of claim 16 wherein the elongate sheath, when in the second position, encloses the needle completely from one side (Fig. 10, Lim).  
Regarding claim 11, Lim in view of Lin disclose the safety needle assembly of claim 16, wherein the needle is held by a needle collar (43, Lim) that is secured within the central aperture (Fig. 3, Lim) or is formed therein as part of a unitary construction.  
Regarding claim 12, Lim in view of Lin disclose a safety syringe assembly (Fig. 1, Lim) comprising the safety needle assembly of claim 16 (See rejection of claim 16 above) and a syringe (21/37/49, Lim) connected thereto (Fig. 2, Lim), wherein the syringe includes a hub (43) that is secured within the central aperture (Fig. 2, Lim) or is a part thereof as a unitary construction.  
Regarding claim 15, Lim in view of Lin disclose the safety needle assembly of safety needle assembly of claim 16 wherein the longitudinal channel includes sections of different cross-section along its length, and the section adjacent the second end of the elongate sheath being of smaller cross-section than the section adjacent the first end of the elongate sheath (Fig. 7, Lim).  
Regarding claim 17, Lim in view of Lin disclose the safety needle assembly of claim 16 wherein the mushroom shaped locking projections (71, Lim, 51, Lin) extend from a main face (Image 1) of the end wall (Fig. 2, Lim) and are spaced from the sides of the longitudinal channel (Fig. 2, Lim), the locking apertures (Locking members, Lim, 52, Lin) extend from a collar wall portion main face (Image 1) through the collar wall portion in the outwardly projecting sections thereof (The modification of which Lim in view of Lin teaches), the end wall and collar wall portion main faces configured to move towards one another when the elongate sheath and attachment collar move towards the second position in which the mushroom shaped locking projections are locked with respective locking apertures (Figs. 4-5, and 10-11, Lim, Fig. 5, Lin).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US Publication 2008/0208138 A1) in view of Lin (US Publication 2014/0221872 A1) further in view of Haindl (US Publication 2010/0198152 A1).
Regarding claim 9, Lim in view of Lin disclose the safety needle assembly of claim 16, but are silent regarding further comprising a releasable lock mechanism on the elongate sheath and the attachment collar, the releasable lock mechanism being configured to releasably retain the safety clip in the first position.  
In analogous prior art, Haindl teaches a cannula device (2),
comprising a releasable lock mechanism (18, 20) on an elongate sheath (10) and an attachment collar (4), the releasable lock mechanism being configured to releasably retain the safety clip in the first position (Paragraph [0095]).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the safety clip of Lim in view of Lin to incorporate the teachings of Haindl to incorporate a releasable lock mechanism on the elongate sheath and the attachment collar, the releasable lock mechanism being configured to releasably retain the safety clip in the first position  in order to prevent the elongate sheath from unintentionally pivoting and thereby interfering with user of the device (Paragraph [0095], lines 1-9).  
Regarding claim 10, Lim in view of Lin further in view of Haindl disclose the safety needle assembly of claim 9, wherein the releasable lock mechanism includes a first locking member (18, Haindl) on the elongate sheath (Fig. 4, Haindl) and a second locking member (20, Haindl) on the attachment collar (Fig. 4, Haindl), the first and second locking members configured to inter-engage with each other and thereby releasably retain the elongate sheath and attachment collar in the first position (Figs. 4-5A, Haindl). 
Response to Arguments
Applicant’s arguments, see pages 10-11, filed 5/31/2022, with respect to the rejection(s) of claim(s) 16 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lim et al. (US Publication 2008/0208138 A1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG-VAN N TRINH/Examiner, Art Unit 3783                                                                                                                                                                                                        
/BRANDY S LEE/Primary Examiner, Art Unit 3783